Citation Nr: 1125323	
Decision Date: 07/05/11    Archive Date: 07/14/11

DOCKET NO.  07-04 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for diabetes mellitus, Type II, (DM).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel





INTRODUCTION

The appellant served on active duty from May 1969 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the San Juan, Puerto Rico, Regional Office (RO) of the Department of Veterans Affairs (VA), which, inter alia, denied the appellant's claim of entitlement to an increased disability rating for DM.  The appellant submitted a notice of disagreement with this determination in October 2006, and timely perfected his appeal in January 2007.

The Board remanded this claim in February 2010 for additional evidentiary development, to include obtaining a new VA DM examination.  The Board is obligated by law to ensure that the RO or Appeals Management Center (AMC) complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  Such development having been accomplished, the claim has been returned to the Board for adjudication.

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

The Board is cognizant of the fact that the appellant's case has been in adjudicative status since 2007, and it has already been remanded in the past.  Consequently, the Board wishes to assure the appellant that it would not be remanding this case again unless it was essential for a full and fair adjudication of his claim.

Initially, the Board requires clarification as to the status of the appellant's claim.  In a statement received in March 2011, the appellant indicated that he wished to withdraw his claim of entitlement to a disability rating in excess of 20 percent for DM.  See Appellant's Statement, March 31, 2011.  Shortly thereafter, in May 2011, the appellant's representative submitted an Informal Hearing Presentation, implying that the appellant wished to continue his claim.  See Informal Hearing Presentation, May 9, 2011.  As it is unclear from a reading of these two documents whether the appellant wishes to continue his claim, the AMC must contact the appellant to determine whether he wishes to withdraw or continue his claim.

Secondly, if it is determined that the appellant's wishes to continue his claim, the AMC must obtain any outstanding private medical records associated with the appellant's DM treatment.  In the May 2011 Informal Hearing Presentation, the appellant's representative indicated that the appellant was receiving private treatment for his condition, and that these outstanding records could potentially support a higher disability rating.  As these records have not yet been obtained, the AMC must contact the appellant to do so.

Finally, the last VA treatment records associated with the appellant's claims file are date din May 2010.  The AMC must obtain any VA treatment records from this date forward and associate them with the claims file.  The Board is aware of the holding in Bell v. Derwinski, 2 Vet. App. 611 (1992), wherein the United States Court of Appeals for Veterans Claims held that VA has constructive notice of VA-generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must contact the appellant to determine whether he wishes to continue his claim of entitlement to a disability rating in excess of 20 percent for DM, or whether he wishes to withdraw it.

2.  If the appellant indicates that he wishes to continue his claim of entitlement to a disability rating in excess of 20 percent for DM, the RO/AMC should contact him to determine whether he has any outstanding private medical records associated with his DM treatment.  If so, all efforts must be made to obtain those records.  Any responses received in association with this request should be memorialized in the appellant's claims file.

3.  The RO/AMC should also obtain any VA treatment records dated from May 2010 to the present and associate them with the appellant's VA claims file.  Any response received in association with this request should be memorialized in the appellant's claims file.

4.  After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim for a disability rating in excess of 20 percent for DM should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the appellant and his representative.  After they have had an adequate opportunity to respond, this issue should be returned to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).







	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 &Supp. 2010).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2010).


